DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1-19 are allowed over the prior art. The closest applied prior art of record is Hayashi et al., US 2008/0003390 which teaches the multilayer structure described in paragraph 7 of the final Office Action dated 21 May 2021. Hayashi et al. teaches that the structure comprises a layer which corresponds to the claimed fourth layer.  The corresponding fourth layer taught by Hayashi et al. is formed from a resin composition which comprises four resin components, including a thermoplastic resin (D) having boron containing functional groups. Regarding the composition of the fourth layer, it is noted that instant claim 1 recites “wherein the resin composition comprises resins wherein the resins consists of the ethylene-vinyl alcohol copolymer, the adhesive resin and the high-density polyethylene” which is reasonably interpreted as limiting the entire resin component of the claimed resin composition to three claimed species.  This interpretation is consistent with Applicant’s remarks filed 19 October 2021 (see pages 7-8 of the remarks) which assert that the “consisting of” language recited in instant claim 1 excludes the presence of an additional resin component such as the thermoplastic resin (D) of the composition disclosed by Hayashi et al.
Additionally, instant claim 11 recites that the HDPE comprises at least one element selected from the group consisting of magnesium, calcium, and zinc.  As such, the HDPE resin present in both the claimed third and fourth layers is required to comprise at least one of the claimed magnesium, calcium, and zinc.  This feature is not taught or suggested by Hayashi et al.  For these reasons, the instant claims are found to be both novel and nonobvious over the closest applied prior art of record.   
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782